Dykman, J.
This was an action by a judgment creditor to reach a fund in the hands of the defendant, and held in trust by him.
She has been awarded judgment for the whole amount of money remaining in the hands of the defendant after its diminution by the deduction of certain costs and expenses which he was allowed to charge against the fund.
The case depends upon a peculiar state of facts, but we think it was well disposed of by the special term,, and this judgment should be affirmed with costs to be paid out of the fund.